                                                                                         CLOSED
                        U.S. District Court
             Western District of Missouri (Kansas City)
  CRIMINAL DOCKET FOR CASE #: 4:11−cr−00098−FJG All Defendants

Case title: USA v. Deloney
Related Case: 4:16−cv−00593−FJG
Magistrate judge case number: 4:11−mj−00042−SWH

Date Filed: 04/20/2011
Date Terminated: 02/01/2013

Assigned to: Chief District Judge
Fernando J. Gaitan, Jr
Appeals court case numbers:
12−1145 8th Circuit Court of
Appeals, 13−1371 8th Circuit
Court of Appeals

Defendant (1)
Anthony C Deloney                   represented by Laine T Cardarella
TERMINATED: 02/01/2013                             Federal Public Defender's Office − KCMO Walnut
                                                   Street
                                                   1000 Walnut
                                                   Ste. 600
                                                   Kansas City, MO 64106
                                                   816−471−8282
                                                   Email: laine_cardarella@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Public Defender or Community
                                                   Defender Appointment
                                                   Bar Status: Active

                                                  Stephen C Moss
                                                  Federal Public Defender's Office − KCMO Walnut
                                                  Street
                                                  1000 Walnut
                                                  Ste. 600
                                                  Kansas City, MO 64106
                                                  816−471−8282
                                                  Fax: 816−471−8008
                                                  Email: steve_moss@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: Public Defender or Community
                                                  Defender Appointment
                                                  Bar Status: Active
     Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 1 of 25                              1
                                            FPD
                                            Federal Public Defender
                                            818 Grand Boulevard
                                            Suite 300
                                            Kansas City, MO 64106
                                            (816) 471−8282
                                            Email: belinda_bye@fd.org
                                            ATTORNEY TO BE NOTICED
                                            Designation: Public Defender or Community
                                            Defender Appointment
                                            Bar Status:

Pending Counts                              Disposition
UNLAWFUL TRANSPORT OF
                                            The original indictment filed 4/20/11 is dismissed
FIREARMS, ETC.
                                            upon oral motion of government counsel.
(1)
                                            The defendant pleaded guilty to Count 1s on
                                            08/02/12 of the Information. IMPRISONMENT:
                                            The defendant is hereby committed to the custody
                                            of the United States Bureau of Prisons to be
                                            imprisoned for a total term of 100 Months. The
                                            defendant is remanded to the custody of the United
                                            States Marshal. The Court recommends to the
RECEIVE STOLEN FIREARMS
                                            Bureau of Prisons: That defendants medical history
(1s)
                                            be reviewed for placement at a facility which
                                            specializes in medical care. SUPERVISED
                                            RELEASE: Upon release from imprisonment, the
                                            defendant shall be on supervised release for a term
                                            of 3 years. Standard and additional conditions of
                                            supervision imposed. CRIMINAL MONETARY
                                            PENALTIES: MSA: $100. No fine or restitution.

Highest Offense Level (Opening)
Felony

Terminated Counts                           Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                  Disposition
On or about April 5, 2011, in the
Western District of Missouri,
Anthony C. Deloney, having been
       Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 2 of 25                          2
convicted of crimes punishable by
imprisonment for terms exceeding
one year, did knowingly possess,
in and affecting commerce,
firearms, to wit: a Rossi, Model
68, .38 caliber revolver, Serial
Number AA306778, and a Ruger,
Model P97DC, .40 caliber pistol,
Serial Number 66349273, which
had been transported in interstate
commerce, in violation of Title 18,
United States Code, Sections
922(g)(1) and 924(a)(2).



Plaintiff
USA                                             represented by Paul S. Becker
                                                               United States Attorney's Office−KCMO
                                                               400 E 9th Street
                                                               Suite 5510
                                                               Kansas City, MO 64106
                                                               (816)426−3122
                                                               Fax: (816)426−3126
                                                               Email: paul.becker@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Bar Status: Active

                                                               Don Michael Green
                                                               United States Attorney's Office−KCMO
                                                               400 E 9th Street
                                                               Suite 5510
                                                               Kansas City, MO 64106
                                                               (816)426−4131
                                                               Fax: (816)426−7080
                                                               Email: mike.green@usdoj.gov
                                                               ATTORNEY TO BE NOTICED
                                                               Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed       #    Page Docket Text
 04/06/2011        1         COMPLAINT as to Anthony C Deloney (1). (Attachments: # 1 Affidavit)
                             (Rowland, Bonnie) [4:11−mj−00042−SWH] (Entered: 04/06/2011)
 04/06/2011        2         MOTION for detention hearing by USA as to Anthony C Deloney.
                             Suggestions in opposition/response due by 4/25/2011 unless otherwise
                             directed by the court. (Rowland, Bonnie) [4:11−mj−00042−SWH] (Entered:
                             04/06/2011)
 04/06/2011        3
      Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 3 of 25                               3
                     MOTION to continue detention hearing by USA as to Anthony C Deloney.
                     Suggestions in opposition/response due by 4/25/2011 unless otherwise
                     directed by the court. (Rowland, Bonnie) [4:11−mj−00042−SWH] (Entered:
                     04/06/2011)
04/06/2011           ARREST of Anthony C Deloney (Carr, Lori) [4:11−mj−00042−SWH]
                     (Entered: 04/08/2011)
04/06/2011   5       Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                     granting 2 motion for detention hearing as to Anthony C Deloney (1); granting
                     3 motion to continue detention hearing as to Anthony C Deloney (1); INITIAL
                     APPEARANCE as to Anthony C Deloney held on 4/8/2011. Financial
                     affidavit taken; counsel to be appointed. Defendant returned to cusody of the
                     U.S. Marshal pending Detention Hearing andPreliminary Hearing set for
                     4/11/2011 01:30 PM in Courtroom 6E, Kansas City (SWH) before Magistrate
                     Judge Sarah W. Hays. Government's motions for pretrial detention and
                     continuation of are granted 2 and 3 To order a transcript of this hearing please
                     contact Lori Carr, 816−512−5064. (Carr, Lori) Modified on 4/8/2011 (Gicinto,
                     JoRita). [4:11−mj−00042−SWH] (Entered: 04/08/2011)
04/06/2011   6       AFFIDAVIT of Financial Status of Anthony C Deloney. This document
                     contains original signatures of non attorneys and is being maintained in a
                     paper file at the court. (Carr, Lori) [4:11−mj−00042−SWH] (Entered:
                     04/08/2011)
04/06/2011   9       ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Anthony C
                     Deloney. FPD for Anthony C Deloney appointed. Signed on 4/6/11 by
                     Magistrate Judge Sarah W. Hays.(Carr, Lori) [4:11−mj−00042−SWH]
                     (Entered: 04/11/2011)
04/08/2011   4       ARREST WARRANT RETURNED EXECUTED on 4/6/2011 as to Anthony
                     C Deloney. This document contains original signatures of non attorneys and is
                     being maintained in a paper file at the court.(Martin, Jan)
                     [4:11−mj−00042−SWH] (Entered: 04/08/2011)
04/08/2011   7       ORDER AUTHORIZING TEMPORARY TRANSFER OF CUSTODY ON
                     CONSENT as to Anthony C Deloney. Signed on 4/8/11 by Magistrate Judge
                     Sarah W. Hays.(Carr, Lori) [4:11−mj−00042−SWH] (Entered: 04/08/2011)
04/11/2011   8       Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                     DETENTION HEARING as to Anthony C Deloney held on 4/11/2011:
                     Neither party presents evidence other than the testimony from the
                     preliminaryexamination. Arguments presented. The Court found reason to
                     believe that no condition or combination of conditions of release would
                     reasonably assurethe appearance of the defendant, the safety of any other
                     person or persons and the community. DEFENDANT ordered detained
                     without bail pending trial. Written DETENTION ORDER to be forthcoming.
                     PRELIMINARY HEARING as to Anthony C Deloney held on 4/11/2011.
                     Parties stipulate to the contents of the affidavit attached to the complaint filed
                     herein as being the direct testimony of Detective Christopher Gilio.
                     Government calls Detective Gilio for additional evidence. Cross examinations
                     conducted. No further evidence is offered. Probable cause established;
                     defendant bound over to U.S. District Court forgrand jury action or other
                     proceedings. Defendant remanded to custody of U.S. Marshal. To order a

    Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 4 of 25                                     4
                     transcript of this hearing please contact Lori Carr, 816−512−5064. (Carr, Lori)
                     [4:11−mj−00042−SWH] (Entered: 04/11/2011)
04/18/2011   10      ORDER OF DETENTION as to Anthony C Deloney. Signed on 4/18/11 by
                     Magistrate Judge Sarah W. Hays.(Myers, Dorothy) [4:11−mj−00042−SWH]
                     (Entered: 04/18/2011)
04/20/2011   11      INDICTMENT as to Anthony C Deloney (1) count(s) 1. (Attachments: # 1
                     Criminal Cover Sheet). (Moore, Terri) (Entered: 04/21/2011)
04/21/2011   12      ORDER OF REFERENCE to United States Magistrate Judge Sarah W. Hays
                     as to Anthony C. Deloney. Signed on April 21, 2011 by Chief District Judge
                     Fernando J. Gaitan, Jr. (Moore, Terri) (Entered: 04/21/2011)
04/25/2011   13      NOTICE OF HEARING as to Anthony C Deloney. This is the official notice
                     for this hearing. Initial Appearance and Arraignment set for 4/28/2011 02:15
                     PM in Courtroom 6E, Kansas City (SWH) before Magistrate Judge Sarah W.
                     Hays. Signed on 4/25/2011 by Magistrate Judge Sarah W. Hays.This is a
                     TEXT ONLY ENTRY. No document is attached.(Gicinto, JoRita) (Entered:
                     04/25/2011)
04/25/2011   14      DISCOVERY ORDER as to Anthony C Deloney. Signed on 4/25/2011 by
                     Magistrate Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 04/25/2011)
04/28/2011   15      PRO SE MOTION To Dismiss For Lack of Territorial Jurisdiction Challenge
                     To Jurisdition of Federal Prosecution and DOJ; and Request for New Counsel
                     by Anthony C Deloney. Suggestions in opposition/response due by 5/16/2011
                     unless otherwise directed by the court. (Gicinto, JoRita) (Entered: 04/28/2011)
04/28/2011   17      Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                     INITIAL APPEARANCE as to Anthony C Deloney held on 4/28/2011,
                     ARRAIGNMENT as to Anthony C Deloney (1) Count 1 held on 4/28/2011.
                     Defendant pleaded not guilty. This case is set on the 6/27/11 criminal trial
                     docket. Defendant filed a pro se motion with the Court regarding
                     representation of counsel. The Court took the matter under advisement.
                     Defendant returned to the custody of the U.S. Marshal. To order a transcript of
                     this hearing please contact Dorothy Myers, 816−512−5059. (Myers, Dorothy)
                     (Entered: 05/02/2011)
04/28/2011   18      ORDER SETTING SCHEDULING CONFERENCE as to Anthony C Deloney
                     Scheduling Conference set for 6/9/2011 10:00 AM in Courtroom 6E, Kansas
                     City (SWH) before Magistrate Judge Sarah W. Hays.. Signed on 4/28/11 by
                     Magistrate Judge Sarah W. Hays.(Myers, Dorothy) (Entered: 05/02/2011)
04/29/2011   16      MOTION for order for Determination of Competency by Anthony C Deloney.
                     Suggestions in opposition/response due by 5/16/2011 unless otherwise
                     directed by the court. (Moss, Stephen) (Entered: 04/29/2011)
05/12/2011   19      ORDER as to Anthony C Deloney − ORDERED that defendant shall be
                     committed to the custody of the Attorney General for placement in a suitable
                     facility, pursuant to 18 U.S.C. § 4247(b) and (c), to undergo a psychiatric
                     examination, pursuant to 18 U.S.C. § 4241(b), to be conducted by a licensed or
                     certified psychiatrist or psychologist employed by the institution to determine
                     whether he is presently suffering from a mental disease or defect rendering
                     him mentally incompetent to the extent that he is unable to understand the

    Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 5 of 25                                  5
                     nature and consequences of the proceedings against him or to assist properly in
                     his defense. It is further ORDERED that the commitment to the custody of the
                     Attorney General herein ordered shall not exceed 30 days unless that time is
                     extended for an additional period of time not to exceed 15 days upon a
                     showing of good cause that the additional time is necessary to observe and
                     evaluate the defendant. It is further ORDERED that, upon completion of the
                     examination herein ordered, the examining psychiatrist or psychologist shall
                     prepare a report, for filing with the Court, in accordance with the provisions of
                     18 U.S.C. §§ 4247(b) and (c). It is further ORDERED that the United States
                     Marshal for the Western District of Missouri forthwith transport the defendant
                     to the facility designated by the Attorney General. It is further ORDERED
                     that, upon completion of the examination herein ordered, the defendant shall
                     promptly be returned before the Court for a hearing to determine whether or
                     not defendant is presently suffering from a mental disease or defect which
                     renders him mentally incompetent to the extent that he is unable to understand
                     the nature and consequences of the proceedings against him or to assist
                     properly in his defense.Hand delivered copy of Order to the USM. Signed on
                     5/12/2011 by Magistrate Judge Sarah W. Hays.(Gicinto, JoRita) (Entered:
                     05/12/2011)
05/17/2011   20      PRO SE MOTION for order − Motion to Withdraw Federal Public Defender
                     by Anthony C Deloney. Suggestions in opposition/response due by 6/3/2011
                     unless otherwise directed by the court. (Gicinto, JoRita) (Entered: 05/26/2011)
05/26/2011   21      PRO SE Judicial Notice of Constitution and Laws, Fed.Rul.Evid 201 by
                     Anthony C Deloney (Gicinto, JoRita) (Entered: 05/26/2011)
05/27/2011   22      MOTION to continue by Anthony C Deloney. Suggestions in
                     opposition/response due by 6/13/2011 unless otherwise directed by the court.
                     (Moss, Stephen) (Entered: 05/27/2011)
06/17/2011   23      ORDER granting defendant's motion to continue 22 . The case as to defendant
                     Anthony C Deloney (1) is continued. Accelerated Jury Trial continued to
                     9/12/2011 at 8:30AM, Kansas City (FJG). Signed on 6/17/11 by Chief District
                     Judge Fernando J. Gaitan, Jr. (Enss, Rhonda) (Entered: 06/17/2011)
07/11/2011   25      NOTICE OF HEARING as to Anthony C Deloney. This is the official notice
                     for this hearing. Competency Hearing set for 7/13/2011 03:15 PM in
                     Courtroom 6E, Kansas City (SWH) before Magistrate Judge Sarah W. Hays..
                     Signed on 7/11/2011 by Magistrate Judge Sarah W. Hays.This is a TEXT
                     ONLY ENTRY. No document is attached.(Gicinto, JoRita) (Entered:
                     07/11/2011)
07/13/2011   27      Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                     COMPETENCY HEARING as to Anthony C Deloney held on 7/13/2011.
                     Parties stipulate to the report dated 7/1/2011; no further evidence presented.
                     Court to issue R & R; defendant returned to custody of USM. Defendant
                     presents pro se document to the Court for filing. To order a transcript of this
                     hearing please contact Joella Baldwin, 816−512−5052. (Baldwin, Joella)
                     (Entered: 07/14/2011)
07/14/2011   26      REPORT AND RECOMMENDATIONS as to Anthony C Deloney −
                     RECOMMENDED that the Court, after making an independent review of the
                     record andapplicable law, enter an order finding that defendant Anthony

    Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 6 of 25                                    6
                     Deloney is incompetent in that he ispresently suffering from a mental disease
                     or defect rendering him unable to unable to understandthe nature and
                     consequences of the proceedings against him or properly assist in his defense.
                     It isfurtherRECOMMENDED that the Court commit defendant Deloney to the
                     custody of the AttorneyGeneral pursuant to 18 U.S.C. §4241(d)(1). The
                     Attorney General shall hospitalize the defendantfor treatment in a suitable
                     facility for such a reasonable period of time, not to exceed four months,as is
                     necessary to determine whether there is a substantial probability that in the
                     foreseeable futuredefendant Deloney will attain the capacity to permit the trial
                     to proceed.Counsel are reminded they have ten days from the date of receipt of
                     a copy of this Report and Recommendation within which to file and serve
                     objections to same. A failure to file and serveobjections by this date shall bar
                     an attack on appeal of the factual findings in this Report andRecommendation
                     which are accepted or adopted by the district judge, except on the grounds of
                     plainerror or manifest injustice. Objections to R&R due by 8/1/2011. Signed
                     on 7/14/2011 by Magistrate Judge Sarah W. Hays.(Gicinto, JoRita) (Entered:
                     07/14/2011)
07/14/2011   28      PRO SE MOTION for order − Notice and Order To Dismiss For Lack Of
                     Jurisdiction With Prejudice Supported By Statements Of Facts And The
                     United States Constitution by Anthony C Deloney. Suggestions in
                     opposition/response due by 8/1/2011 unless otherwise directed by the court.
                     (Gicinto, JoRita) (Entered: 07/14/2011)
07/18/2011   29      ELECTRONIC TRANSCRIPT as to Anthony C Deloney of Competency
                     Hearing held July 13, 2011 before Judge Sarah W. Hays. Court Reporter:
                     Lissa Whittaker, 816−914−3613, rapidtranscript@kc.rr.com. NOTICE RE:
                     REDACTION OF TRANSCRIPTS: Within 7 calendar days of this filing, each
                     party shall inform the Court, by filing a Notice of Redaction, of the parties'
                     intent to redact personal data identifiers from the electronic transcript of the
                     court proceeding. The policy is located on our website at
                     www.mow.uscourts.gov. Please read this policy carefully. NOTICE:
                     Attorneys must contact the court reporter for copies during this 90 day
                     period. Notice of Intent to File Redaction of Transcripts due by 7/25/2011.
                     Release of Transcript Restriction set for 10/17/2011.(Whittaker, Lissa)
                     (Entered: 07/18/2011)
08/03/2011   30      ORDER setting pretrial conference as to Anthony C Deloney Pretrial
                     Conference set for 8/23/2011 12:00 PM in Courtroom 6E, Kansas City (SWH)
                     before Magistrate Judge Sarah W. Hays.. Signed on 8/3/2011 by Magistrate
                     Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 08/03/2011)
08/05/2011   31      MOTION to continue by Anthony C Deloney. Suggestions in
                     opposition/response due by 8/22/2011 unless otherwise directed by the court.
                     (Moss, Stephen) (Entered: 08/05/2011)
08/08/2011   32      ORDER as to Anthony C Deloney (1). The Court, after independent review of
                     the record and applicable law, finds that defendant is incompetent to
                     understand the nature and consequences of the proceedings against him and to
                     properly assist in his own defense, and that he is incompetent to stand trial.
                     The Court further orders that defendant be committed to the custody of the
                     Attorney General pursuant to 18 U.S.C. §4241(d)(1) for hospitalization for
                     treatment in a suitable facility for such a reasonable period of time, not to

    Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 7 of 25                                   7
                     exceed four months, as is necessary to determine whether there is a substantial
                     probability that in the foreseeable future defendant will attain the capacity to
                     permit trial to proceed. Signed on August 8, 2011 by Chief District Judge
                     Fernando J. Gaitan, Jr. (Moore, Terri) Copies forwarded to U.S. Marshal on
                     8/8/2011 (Moore, Terri). (Entered: 08/08/2011)
08/15/2011   33      PRO SE MOTION to Dismiss Notice To Dismiss 20 Hour Hold
                     Unconstitutional−Lack of Jurisdiction−544.170 Missouri Revised
                     Statutes−Supported By the United States Constitution by Anthony C Deloney.
                     Suggestions in opposition/response due by 9/1/2011 unless otherwise directed
                     by the court. (Gicinto, JoRita) (Entered: 08/15/2011)
08/23/2011   34      ORDER granting defendant's motion to continue 31 . The case as to defendant
                     Anthony C Deloney is continued.Accelerated Jury Trial continued to 1/9/2012
                     in Kansas City (FJG). Signed on 8/23/11 by Chief District Judge Fernando J.
                     Gaitan, Jr. (Enss, Rhonda) (Entered: 08/23/2011)
10/06/2011   37      ORDER as to Anthony C Deloney (1) − ORDERED that defendant Deloneys
                     pro se motions and pleadings (docs #15, #20, #21, #28 and #33) are denied..
                     Signed on 10/6/2011 by Magistrate Judge Sarah W. Hays. (Gicinto, JoRita)
                     (Entered: 10/06/2011)
12/05/2011   38      ORDER setting pretrial conference as to Anthony C Deloney Pretrial
                     Conference set for 12/20/2011 11:00 AM in Courtroom 6E, Kansas City
                     (SWH) before Magistrate Judge Sarah W. Hays.. Signed on 12/5/2011 by
                     Magistrate Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 12/05/2011)
12/06/2011   39      MOTION to continue by Anthony C Deloney. Suggestions in
                     opposition/response due by 12/23/2011 unless otherwise directed by the court.
                     (Moss, Stephen) (Entered: 12/06/2011)
12/08/2011   40      ORDER granting defendant's unopposed motion to continue 39 trial. The trial
                     as to defendant Anthony C Deloney is continued to 3/19/2012 at 8:30AM,
                     Kansas City (FJG). Signed on 12/8/11 by Chief District Judge Fernando J.
                     Gaitan, Jr. (Enss, Rhonda) (Entered: 12/08/2011)
01/17/2012   42      PRO SE NOTICE OF APPEAL (Interlocutory) by Anthony C Deloney re 32
                     Order on Report and Recommendations. Filing fee: $0, receipt number: IFP.
                     (Attachments: # 1 Exhibits, # 2 Envelope). (Moore, Terri) (Entered:
                     01/19/2012)
01/19/2012   43      Transmission of Notice of Appeal Supplement to US Court of Appeals, 8th
                     Circuit via electronic mail as to Anthony C Deloney to US Court of Appeals.
                     Related Document 42 Notice of Appeal − Interlocutory. (Crespo, Wil)
                     (Entered: 01/19/2012)
01/23/2012   44      USCA Case Number from 8th Circuit Court of Appeals is 12−1145 for 42
                     Notice of Appeal − Interlocutory filed by Anthony C Deloney as to Anthony C
                     Deloney. (Crespo, Wil) (Entered: 01/23/2012)
02/02/2012   45      PRO SE NOTICE of filing of Notice to Dismiss Indictment by Anthony C
                     Deloney (Attachments: # 1 Envelope)(Moore, Terri) (Entered: 02/03/2012)
02/06/2012   47      PRO SE Notice of Termination of Counsel, MOTION to appoint counsel by
                     Anthony C Deloney. Suggestions in opposition/response due by 2/24/2012
                     unless otherwise directed by the court. (Attachments: # 1 Envelope)(Moore,
    Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 8 of 25                                   8
                     Terri) (Entered: 02/07/2012)
02/08/2012   48      ORDER setting pretrial conference as to Anthony C Deloney Pretrial
                     Conference set for 2/29/2012 02:40 PM in Courtroom 6E, Kansas City (SWH)
                     before Magistrate Judge Sarah W. Hays.. Signed on 2/8/2012 by Magistrate
                     Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 02/08/2012)
02/14/2012   49      MOTION to continue by Anthony C Deloney. Suggestions in
                     opposition/response due by 3/2/2012 unless otherwise directed by the court.
                     (Moss, Stephen) (Entered: 02/14/2012)
02/15/2012   50      ORDER as to Anthony C Deloney (1) − ORDERED that defendant Deloneys
                     pro se pleadings (docs #41, #45, #46 and #47) are denied.. Signed on
                     2/15/2012 by Magistrate Judge Sarah W. Hays. (Gicinto, JoRita) (Entered:
                     02/15/2012)
02/27/2012   53      USCA Briefing Schedule from 8th Circuit Court of Appeals for 42 Notice of
                     Appeal − Interlocutory filed by Anthony C Deloney as to Anthony C Deloney.
                     Revised Briefing schedule entered by the Court of Appeals is attached.
                     Transcript due by 3/12/2012. (Attachments: # 1 Schedule)(Crespo, Wil)
                     (Entered: 02/27/2012)
02/28/2012   54      NOTICE OF HEARING as to Anthony C Deloney. This is the official notice
                     for this hearing. Competency Hearing set for 3/1/2012 03:00 PM in Courtroom
                     6E, Kansas City (SWH) before Magistrate Judge Sarah W. Hays.. Signed on
                     2/28/2012 by Magistrate Judge Sarah W. Hays.This is a TEXT ONLY
                     ENTRY. No document is attached.(Gicinto, JoRita) (Entered: 02/28/2012)
02/29/2012   55      ORDER granting defendant's motion to continue 49 . The trial as to defendant
                     Anthony C Deloney (1) is continued to 7/9/2012 in Kansas City (FJG). Signed
                     on 2/29/12 by Chief District Judge Fernando J. Gaitan, Jr. (Enss, Rhonda)
                     (Entered: 02/29/2012)
03/01/2012   56      Minute Entry for COMPETENCY HEARING as to Anthony C Deloney held
                     on 3/1/2012 before Magistrate Judge Sarah W. Hays: Parties present in person
                     and with counsel. Hearing held regarding issue of competency. Court has
                     received and reviewed the Forensic Report (Document #52) prepared by Dr.
                     Lea Ann Preston Baecht dated February 1, 2012. Parties stipulate to the
                     Forensic Report as being the direct testimony of Dr. Baecht. For the record,
                     Mr. Moss states Defendant would like to seek an independent evaluation
                     regarding the competency issue. Defendant has filed a notice of appeal
                     challenging the Courts original competency hearing and Mr. Moss is willing to
                     seek independent evaluation since Defendant has requested same. This hearing
                     will be held open and reconvene at a time when there is further evidence to be
                     presented. Government has not objections. Pending evaluation Mr. Moss will
                     inform the Court and Government counsel once a report has been received.
                     Court is in recess. To order a transcript of this hearing please contact Shelly
                     McDowell, 816−512−5000. (McDowell, Shelly) (Entered: 03/02/2012)
03/04/2012   57      ELECTRONIC TRANSCRIPT as to Anthony C Deloney of Hearing on
                     Motion to Determine Competency held March 1, 2012 before Judge Sarah W.
                     Hays. Court Reporter: Lissa Whittaker, 816−914−3613,
                     rapid1transcript@att.net. Number of pages: 5. NOTICE RE: REDACTION
                     OF TRANSCRIPTS: Within 7 calendar days of this filing, each party shall
                     inform the Court, by filing a Notice of Redaction, of the parties' intent to
    Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 9 of 25                                  9
                    redact personal data identifiers from the electronic transcript of the court
                    proceeding. The policy is located on our website at www.mow.uscourts.gov.
                    Please read this policy carefully. NOTICE: Attorneys must contact the
                    court reporter for copies during this 90 day period. Notice of Intent to File
                    Redaction of Transcripts due by 3/12/2012. Release of Transcript
                    Restriction set for 6/4/2012.(Whittaker, Lissa) (Entered: 03/04/2012)
03/09/2012   58     DELETED AS INCORRECT DOCUMENT FILED. MOTION for order for
                    Professional Visit by Anthony C Deloney. Suggestions in opposition/response
                    due by 3/26/2012 unless otherwise directed by the court. (Moss, Stephen)
                    Modified on 3/9/2012 (Moore, Terri). (Entered: 03/09/2012)
03/09/2012          NOTICE OF DOCKET MODIFICATION. A modification has been made to
                    the document filed on 3/9/12 as Document No. 58, MOTION for order for
                    Professional Visit. The document has been deleted as the incorrect document
                    was filed. Counsel to refile the correct document. This is a text entry only −
                    no document is attached. (Moore, Terri) (Entered: 03/09/2012)
03/09/2012   59     MOTION for order Professional Visit by Anthony C Deloney. Suggestions in
                    opposition/response due by 3/26/2012 unless otherwise directed by the court.
                    (Moss, Stephen) (Entered: 03/09/2012)
03/09/2012   60     PRO SE MOTION to quash by Anthony C Deloney. Suggestions in
                    opposition/response due by 3/26/2012 unless otherwise directed by the court.
                    (Attachments: # 1 Envelope)(Moore, Terri) (Entered: 03/09/2012)
03/09/2012   61     PRO SE MOTION to Dismiss by Anthony C Deloney. Suggestions in
                    opposition/response due by 3/26/2012 unless otherwise directed by the court.
                    (Attachments: # 1 Envelope)(Moore, Terri) (Entered: 03/09/2012)
03/14/2012   62     ORDER as to Anthony C Deloney (1) − ORDERED that defendant Deloneys
                    Motion for Professional Visit at CCA (doc #59) isgranted. It is
                    furtherORDERED that CCA is directed to allow Dr. William Logan, a
                    forensic psychiatrist, to havea contact visit with defendant Anthony C.
                    Deloney on Monday, March 26, 2012, from 1:00 p.m. to5:00 p.m. for the
                    purpose of conducting a psychiatric examination.. Signed on 3/14/2012 by
                    Magistrate Judge Sarah W. Hays. (Gicinto, JoRita) (Entered: 03/14/2012)
04/20/2012   65     REPORT AND RECOMMENDATIONS as to Anthony C Deloney −
                    RECOMMENDED that the Court, after making an independent review of the
                    record and applicable law, enter an order finding that defendant Anthony
                    Deloney is not currently suffering from a mental disease or defect which
                    would prevent him from understanding the nature and consequences of the
                    proceedings against him or assisting in his defense and that he is competent to
                    stand trial.Counsel are reminded they have fourteen days from the date of this
                    Report and Recommendation within which to file and serve objections. A
                    failure to file and serve timely objections shall bar an attack on appeal of the
                    factual findings in this Report and Recommendation which are accepted or
                    adopted by the district judge, except on grounds of plain error or manifest
                    injustice. Objections to R&R due by 5/7/2012. Signed on 4/20/2012 by
                    Magistrate Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 04/20/2012)
04/27/2012   66     NOTICE OF HEARING as to Anthony C Deloney. This is the official notice
                    for this hearing. Motion Hearing set for 5/10/2012 11:00 AM in Courtroom
                    6E, Kansas City (SWH) before Magistrate Judge Sarah W. Hays.. Signed on
   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 10 of 25                                  10
                    4/27/2012 by Magistrate Judge Sarah W. Hays.This is a TEXT ONLY
                    ENTRY. No document is attached.(Gicinto, JoRita) (Entered: 04/27/2012)
05/10/2012   67     Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                    MOTION HEARING as to Anthony C Deloney held on 5/10/2012. Parties
                    present in person and with counsel. Hearing held to discuss defendants
                    concerns abouthis current representation by Mr. Moss. After discussion, the
                    defendant advises the Court that he wishes to continue with Mr. Moss as his
                    attorney and the issues are resolved. Defendant requests until May 24, 2012 to
                    get any pretrial motions on file and the government has until June 7, 2012 to
                    respond. Defendant returned to the custody of U.S. Marshal. Court adjourned.
                    Motion Hearing set for 6/8/2012 10:00 AM in Courtroom 6E, Kansas City
                    (SWH) before Magistrate Judge Sarah W. Hays. To order a transcript of this
                    hearing please contact Lori Carr, 816−512−5064. (Carr, Lori) (Entered:
                    05/11/2012)
05/17/2012   68     ORDER ADOPTING REPORT AND RECOMMENDATION finding that
                    defendant is competent to understand the proceedings against him and to
                    properly assist counsel in his own defense. Signed on 5/17/12 by Chief District
                    Judge Fernando J. Gaitan, Jr.(Enss, Rhonda) (Entered: 05/17/2012)
05/24/2012   69     MOTION to suppress evidence by Anthony C Deloney. Suggestions in
                    opposition/response due by 6/11/2012 unless otherwise directed by the court.
                    (Moss, Stephen) (Entered: 05/24/2012)
06/04/2012   70     ORDER as to Anthony C Deloney (1) − ORDERED that defendant Deloneys
                    pro se pleadings (docs #51, #60, #61 and #63) are denied.. Signed on 6/4/2012
                    by Magistrate Judge Sarah W. Hays. (Gicinto, JoRita) (Entered: 06/04/2012)
06/07/2012   71     SUGGESTIONS in opposition by USA as to Anthony C Deloney re 69
                    MOTION to suppress evidence . Reply suggestions due by 6/25/2012 unless
                    otherwise directed by the court (Attachments: # 1 Exhibit A − Suspect
                    Statement)(Becker, Paul) (Entered: 06/07/2012)
06/08/2012   72     Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                    MOTION HEARING as to Anthony C Deloney held on 6/8/2012 re 69
                    MOTION to suppress evidence filed by Anthony C Deloney. Parties present in
                    person and with counsel ready to proceed with hearing on defendant's motion
                    to suppress evidence filed on 5/24/12 (doc. 69). Government calls
                    PoliceOfficer Terrance Finn, Detective Jonah Staerkel, Police Officer Wesley
                    Lambright, and Detective Darla D. Harris. Direct and cross−examinations
                    conducted. Governments Exhibits 1 and 2, and Defendants Exhibit 1 admitted.
                    Matter deemed submitted; court to issue Report and Recommendation.
                    Transcript ordered. To order a transcript of this hearing please contact Lori
                    Carr, 816−512−5064. (Carr, Lori) (Entered: 06/08/2012)
06/08/2012   73     ORDER setting pretrial conference as to Anthony C Deloney Pretrial
                    Conference set for 6/26/2012 09:40 AM in Courtroom 6E, Kansas City (SWH)
                    before Magistrate Judge Sarah W. Hays.. Signed on 6/8/2012 by Magistrate
                    Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 06/08/2012)
06/08/2012   74     GOVERNMENT'S EXHIBIT INDEX of 6/8/12 suppression hearing as to
                    Anthony C Deloney. (Carr, Lori) (Entered: 06/08/2012)
06/08/2012   75

   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 11 of 25                                 11
                    DEFENDANT'S EXHIBIT INDEX of 6/8/12 suppression hearing as to
                    Anthony C Deloney. (Carr, Lori) (Entered: 06/08/2012)
06/14/2012   76     ELECTRONIC TRANSCRIPT as to Anthony C Deloney of Suppression
                    Hearing held June 8, 2012 before Judge Sarah W. Hays. Court Reporter: Lissa
                    Whittaker, 816−914−3613, rapid1transcript@att.net. Number of pages: 47.
                    NOTICE RE: REDACTION OF TRANSCRIPTS: Within 7 calendar days of
                    this filing, each party shall inform the Court, by filing a Notice of Redaction,
                    of the parties' intent to redact personal data identifiers from the electronic
                    transcript of the court proceeding. The policy is located on our website at
                    www.mow.uscourts.gov. Please read this policy carefully. NOTICE:
                    Attorneys must contact the court reporter for copies. This transcript will
                    be released 90 days after the termination of the case. Notice of Intent to
                    File Redaction of Transcripts due by 6/21/2012.(Whittaker, Lissa) (Entered:
                    06/14/2012)
06/20/2012   77     REPORT AND RECOMMENDATIONS as to Anthony C Deloney −
                    RECOMMENDED that the Court, after making an independent review of the
                    record and applicable law, enter an order denying defendant Deloneys Motion
                    to Suppress Evidence (doc #69).Counsel are reminded that they have fourteen
                    days from the date of the receipt of a copy of this Report and Recommendation
                    within which to file and serve objections to same. A failure to file and serve
                    objections by this date shall bar an attack on appeal of the factual findings in
                    this Report and Recommendation, which are accepted or adopted by the
                    district judge, except on grounds of plain error or manifest injustice.
                    Objections to R&R due by 7/9/2012. Signed on 6/20/2012 by Magistrate
                    Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 06/20/2012)
06/21/2012   78     JUDGMENT AND/OR OPINION of USCA as to Anthony C Deloney re 42
                    Notice of Appeal − Interlocutory This is a preliminary judgment and/or
                    opinion of U.S. Court of Appeals; jurisdiction is not recovered until the
                    mandate is issued by the appellate court. After consideration, it is hereby
                    ordered and adjudged that the judgment of the district court in this cause
                    is affirmed in accordance with the opinion of this Court. (Attachments: # 1
                    Opinion)(Crespo, Wil) (Entered: 06/21/2012)
06/22/2012   79     AMENDED NOTICE OF HEARING as to Anthony C Deloney. This is the
                    official notice for this hearing. Pretrial Conference reset for 6/26/2012 02:00
                    PM in Courtroom 6E, Kansas City (SWH) before Magistrate Judge Sarah W.
                    Hays. Per request of defense counsel. Signed on 6/22/2012 by Magistrate
                    Judge Sarah W. Hays.This is a TEXT ONLY ENTRY. No document is
                    attached.(Gicinto, JoRita) (Entered: 06/22/2012)
06/26/2012   80     MOTION to continue by Anthony C Deloney. Suggestions in
                    opposition/response due by 7/13/2012 unless otherwise directed by the court.
                    (Moss, Stephen) (Entered: 06/26/2012)
06/26/2012   81     Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                    PRETRIAL CONFERENCE as to Anthony C Deloney held on 6/26/2012.
                    Parties present in person and with counsel. Defense counsel handed the Court
                    a Motion to Continue at the beginning of the hearing. Discussion was held on
                    why the continuance was needed. Defendant asked the Court to replace his
                    counsel and the Court advised defendant that at this time they would not take
                    up that particular matter. Based on the written motion, the Court will continue
   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 12 of 25                                  12
                    the matter until the August criminal trial docket. Defendant remanded to the
                    custody of the U.S. Marshal. To order a transcript of this hearing please
                    contact Dorothy Myers, 816−512−5059. (Myers, Dorothy) (Entered:
                    06/27/2012)
06/28/2012   82     OBJECTION TO REPORT AND RECOMMENDATIONS 77 by Anthony C
                    Deloney (Moss, Stephen) (Entered: 06/28/2012)
07/03/2012   83     RESPONSE TO OBJECTIONS byUSA as to Anthony C Deloney (Becker,
                    Paul) (Entered: 07/03/2012)
07/06/2012   84     ORDER Continuing Trial − granting defendant's motion to continue 80 . The
                    trial as to defendant Anthony C Deloney is continued to 8/13/2012 in Kansas
                    City (FJG). Signed on 7/6/12 by Chief District Judge Fernando J. Gaitan, Jr.
                    (Enss, Rhonda) (Entered: 07/06/2012)
07/09/2012   85     ORDER setting pretrial conference as to Anthony C Deloney Pretrial
                    Conference set for 8/3/2012 01:00 PM in Courtroom 6E, Kansas City (SWH)
                    before Magistrate Judge Sarah W. Hays.. Signed on 7/9/2012 by Magistrate
                    Judge Sarah W. Hays.(Gicinto, JoRita) (Entered: 07/09/2012)
07/11/2012   86     PRO SE MOTION for order Termination of Counsel by Anthony C Deloney.
                    Suggestions in opposition/response due by 7/30/2012 unless otherwise
                    directed by the court. (Gicinto, JoRita) (Entered: 07/11/2012)
07/11/2012   87     PRO SE MOTION for order The Postponement of time allowed for
                    reconsideration motion filed by defense to Suppress Evidence by Anthony C
                    Deloney. Suggestions in opposition/response due by 7/30/2012 unless
                    otherwise directed by the court. (Gicinto, JoRita) (Entered: 07/11/2012)
07/11/2012   88     NOTICE OF HEARING as to Anthony C Deloney. This is the official notice
                    for this hearing. Attorney Hearing − Pro See Motion for Termination of
                    Counsel doc #86 −set for 7/19/2012 09:45 AM in Courtroom 6E, Kansas City
                    (SWH) before Magistrate Judge Sarah W. Hays.. Signed on 7/11/2012 by
                    Magistrate Judge Sarah W. Hays.This is a TEXT ONLY ENTRY. No
                    document is attached.(Gicinto, JoRita) (Entered: 07/11/2012)
07/11/2012   89     MOTION to compel counsel to acquire and produce by Anthony C Deloney.
                    Suggestions in opposition/response due by 7/30/2012 unless otherwise
                    directed by the court. (Attachments: # 1 Envelope)(Moore, Terri) (Entered:
                    07/12/2012)
07/16/2012   90     MANDATE of USCA as to Anthony C Deloney re 42 Notice of Appeal −
                    Interlocutory with mandate issued on 7/16/12. (Crespo, Wil) (Entered:
                    07/16/2012)
07/17/2012   91     ORDER ADOPTING REPORT AND RECOMMENDATION 77 denying
                    defendant's Motion to Suppress Evidence 69 . Signed on 7/17/12 by Chief
                    District Judge Fernando J. Gaitan, Jr.(Enss, Rhonda) (Entered: 07/17/2012)
07/19/2012   92     PRO SE MOTION for order to Terminate Stephen C. Moss, Assistant Federal
                    Public Defender and Gina Slack Investigator for Defendant by Anthony C
                    Deloney. Suggestions in opposition/response due by 8/6/2012 unless otherwise
                    directed by the court. (Carr, Lori) (Entered: 07/20/2012)
07/19/2012   93

   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 13 of 25                              13
                    Minute Entry for proceedings held before Magistrate Judge Sarah W. Hays:
                    MOTION HEARING as to Anthony C Deloney held on 7/19/2012 re 86
                    MOTION for order filed by Anthony C Deloney. The court received several
                    correspondence from the defendant, and addresses document 86 specifically.
                    The defendant moves for a recess to allow counsel and the court to review an
                    additional motion for termination of counsel, filed during the proceeding. The
                    court makes further inquiry of the defendant and defense counsel. Parties agree
                    to allow the court time to review the most recent pleading and make its ruling.
                    Government alerts the court the he has two trials set in August. Record
                    maderegarding the governments plea offer and subsequent rejection by the
                    defendant. Court adjourns To order a transcript of this hearing please contact
                    Lori Carr, 816−512−5064. (Carr, Lori) (Entered: 07/20/2012)
07/24/2012    94    ORDER as to Anthony C Deloney (1) − ORDERED that defendant Deloneys
                    pro se pleadings (docs #86 and #92) are denied.. Signed on 7/24/2012 by
                    Magistrate Judge Sarah W. Hays. (Gicinto, JoRita) (Entered: 07/24/2012)
07/24/2012    95    NOTICE OF ATTORNEY APPEARANCE Don Michael Green appearing for
                    USA. (Green, Don) (Entered: 07/24/2012)
07/27/2012    96    PROPOSED EXHIBIT LIST by USA as to Anthony C Deloney (Green, Don)
                    (Entered: 07/27/2012)
07/27/2012    97    PROPOSED WITNESS LIST by USA as to Anthony C Deloney (Green, Don)
                    (Entered: 07/27/2012)
07/31/2012    98    NOTICE OF HEARING as to Anthony C Deloney. This is the official notice
                    for this hearing. Change of Plea Hearing set for 8/2/2012, at 11:00 AM in
                    Courtroom 7C, Kansas City, before Chief District Judge Fernando J. Gaitan Jr.
                    Signed on 7/31/2012 by Chief District Judge Fernando J. Gaitan, Jr.This is a
                    TEXT ONLY ENTRY. No document is attached.(Shawver, Marylynn)
                    (Entered: 07/31/2012)
08/01/2012    99    ORDER denying 87 motion for order as to Anthony C Deloney (1); denying
                    89 motion to compel as to Anthony C Deloney (1). Since defendant Deloney is
                    represented by counsel in this action, the Court will only consider defense
                    motions which are prepared by defendants counsel. See Abdullah v.
                    UnitedStates, 240 F.3d 683, 686 (8th Cir. 2001)(A district court has no
                    obligation to entertain pro se motions filed by a represented party.)Signed on
                    8/1/12 by Magistrate Judge Sarah W. Hays. (Carr, Lori) (Entered: 08/01/2012)
08/01/2012   100    NOTICE of filing by Anthony C Deloney (Attachments: # 1 Envelope).
                    (Moore, Terri) (Entered: 08/01/2012)
08/02/2012   101    WAIVER OF INDICTMENT by Anthony C Deloney. (Moore, Terri)
                    (Entered: 08/02/2012)
08/02/2012   102    INFORMATION as to Anthony C Deloney (1) count(s) 1s. (Moore, Terri)
                    (Entered: 08/02/2012)
08/02/2012   103    Minute Entry for proceedings held before Chief District Judge Fernando J.
                    Gaitan, Jr.: CHANGE OF PLEA HEARING as to Anthony C Deloney held on
                    8/2/2012. Plea entered by Anthony C Deloney (1): Guilty, Count 1s of the
                    Information. To order a transcript of this hearing please contact Gayle
                    Wambolt, 816−512−5641. (Moore, Terri) (Entered: 08/02/2012)

   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 14 of 25                                 14
08/02/2012   104    PLEA AGREEMENT as to Anthony C Deloney (Becker, Paul) (Entered:
                    08/02/2012)
01/04/2013   106    NOTICE OF HEARING as to Anthony C Deloney. This is the official notice
                    for this hearing. Sentencing hearing is set for 1/30/2013, at 10:00 AM in
                    Courtroom 7C, Kansas City, before Chief District Judge Fernando J. Gaitan Jr.
                    *** OPTIONAL SENTENCING MEMORANDUM DUE FIFTEEN (15)
                    DAYS BEFORE HEARING (1/15/13).Mandatory response due five (5)
                    days thereafter. Counsel who plan to argue variance under Gall v. U.S.
                    should submit a memo outlining factors which support the variance;
                    mandatory response required. Failure to timely file may result in case
                    being removed from docket. Memos are limited to twelve (12) pages and
                    one(1) memo per party unless a motion for leave to exceed is granted in
                    advance.*** Signed on 1/4/13 by Chief District Judge Fernando J. Gaitan,
                    Jr.This is a TEXT ONLY ENTRY. No document is attached.(Shawver,
                    Marylynn) (Entered: 01/04/2013)
01/30/2013   109    Minute Entry for proceedings held before Chief District Judge Fernando J.
                    Gaitan, Jr: SENTENCING held on 1/30/2013 for Anthony C. Deloney (1). To
                    order a transcript of this hearing please contact Gayle Wambolt,
                    816−512−5641. (Melvin, Greg) (Entered: 02/01/2013)
02/01/2013   110    JUDGMENT and COMMITMENT as to Anthony C Deloney (1), Count(s) 1s.
                    The defendant pleaded guilty to Count 1s on 08/02/12 of the Information.
                    IMPRISONMENT: The defendant is hereby committed to the custody of the
                    United States Bureau of Prisons to be imprisoned for a total term of 100
                    Months. The defendant is remanded to the custody of the United States
                    Marshal. The Court recommends to the Bureau of Prisons: That defendants
                    medical history be reviewed for placement at a facility which specializes in
                    medical care. SUPERVISED RELEASE: Upon release from imprisonment,
                    the defendant shall be on supervised release for a term of 3 years. Standard
                    and additional conditions of supervision imposed. CRIMINAL MONETARY
                    PENALTIES: MSA: $100. No fine or restitution. Release of Transcript
                    Restriction re Suppression Hearing set for 5/2/2013. Signed on February 1,
                    2013, by Chief District Judge Fernando J. Gaitan, Jr.(Melvin, Greg) (Entered:
                    02/05/2013)
02/19/2013   111    NOTICE OF APPEAL by Anthony C Deloney Filing fee $ 455, receipt
                    number ifp. (Cardarella, Laine) (Entered: 02/19/2013)
02/19/2013   112    Transmission of Notice of Appeal Supplement to US Court of Appeals, 8th
                    Circuit via electronic mail as to Anthony C Deloney to US Court of Appeals.
                    Related Document 111 Notice of Appeal − Final Judgment. (Crespo, Wil)
                    (Entered: 02/19/2013)
02/21/2013   113    USCA Case Number from 8th Circuit Court of Appeals is 13−1371 for 111
                    Notice of Appeal − Final Judgment filed by Anthony C Deloney as to Anthony
                    C Deloney. Briefing schedule entered by the Court of Appeals is attached.
                    Transcript due by 3/11/2013. (Attachments: # 1 Schedule)(Crespo, Wil)
                    (Entered: 02/21/2013)
03/08/2013   114    ELECTRONIC TRANSCRIPT as to Anthony C Deloney of Change of Plea
                    held August 2, 2013 before Chief Judge Fernando J. Gaitan, Jr. Court
                    Reporter: Gayle Wambolt, 816−512−5641,

   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 15 of 25                               15
                    gayle_wambolt@mow.uscourts.gov. Number of pages: 20. NOTICE RE:
                    REDACTION OF TRANSCRIPTS: Within 7 calendar days of this filing, each
                    party shall inform the Court, by filing a Notice of Redaction, of the parties'
                    intent to redact personal data identifiers from the electronic transcript of the
                    court proceeding. The policy is located on our website at
                    www.mow.uscourts.gov. Please read this policy carefully. NOTICE:
                    Attorneys must contact the court reporter for copies during this 90 day
                    period. Notice of Intent to File Redaction of Transcripts due by 3/15/2013.
                    Release of Transcript Restriction set for 6/6/2013.(Wambolt, Gayle)
                    (Entered: 03/08/2013)
03/08/2013   115    ELECTRONIC TRANSCRIPT as to Anthony C Deloney of Sentencing held
                    January 30, 2013 before Chief Judge Fernando J. Gaitan, Jr. Court Reporter:
                    Gayle Wambolt, 816−512−5641, gayle_wambolt@mow.uscourts.gov.
                    Number of pages: 11. NOTICE RE: REDACTION OF TRANSCRIPTS:
                    Within 7 calendar days of this filing, each party shall inform the Court, by
                    filing a Notice of Redaction, of the parties' intent to redact personal data
                    identifiers from the electronic transcript of the court proceeding. The policy is
                    located on our website at www.mow.uscourts.gov. Please read this policy
                    carefully. NOTICE: Attorneys must contact the court reporter for copies
                    during this 90 day period. Notice of Intent to File Redaction of
                    Transcripts due by 3/15/2013. Release of Transcript Restriction set for
                    6/6/2013.(Wambolt, Gayle) (Entered: 03/08/2013)
03/08/2013   116    Transmitted Documents on Appeal as to Anthony C Deloney to US Court of
                    Appeals re 111 Notice of Appeal − Final Judgment (Crespo, Wil) (Entered:
                    03/08/2013)
08/05/2013   118    JUDGMENT AND/OR OPINION of USCA as to Anthony C Deloney re 111
                    Notice of Appeal − Final Judgment This is a preliminary judgment and/or
                    opinion of U.S. Court of Appeals; jurisdiction is not recovered until the
                    mandate is issued by the appellate court. It is hereby ordered and
                    adjudged that the judgment of the district court in this cause is affirmed
                    in accordance with the opinion of this Court. (Attachments: # 1
                    Opinion)(Crespo, Wil) (Entered: 08/05/2013)
08/26/2013   119    MANDATE of USCA as to Anthony C Deloney re 111 Notice of Appeal −
                    Final Judgment with mandate issued on 8/26/13. (Crespo, Wil) (Entered:
                    08/26/2013)
09/13/2013   120    PRO SE MOTION for order to return, by Anthony C Deloney. Suggestions in
                    opposition/response due by 9/30/2013 unless otherwise directed by the court.
                    (Wheeler, LaTandra) (Entered: 09/17/2013)
10/09/2013   121    SUGGESTIONS in opposition by USA as to Anthony C Deloney re 120
                    MOTION for order to return . Reply suggestions due by 10/28/2013 unless
                    otherwise directed by the court (Becker, Paul) (Entered: 10/09/2013)
10/17/2013   122    ORDER denying 120 defendant's motion for return of property as to Anthony
                    C Deloney (1). Signed on 10/17/13 by Chief District Judge Fernando J.
                    Gaitan, Jr. (Enss, Rhonda)*** Modified on 10/17/2013 to reflect that a copy
                    of the Order and NEF was sent via regular mail to defendant: Anthony C.
                    Deloney, Reg. No. 23045−045, FCI Williamsburg, PO Box 340, Salters, SC
                    29590 (Wheeler, LaTandra). (Entered: 10/17/2013)

   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 16 of 25                                   16
12/23/2013   123    PRO SE MOTION for order, by Anthony C Deloney. Suggestions in
                    opposition/response due by 1/9/2014 unless otherwise directed by the court.
                    (Attachments: # 1 Exhibit, # 2 Envelope)(Wheeler, LaTandra) (Entered:
                    12/26/2013)
01/10/2014   124    SUGGESTIONS in opposition by USA as to Anthony C Deloney re 123
                    MOTION for order . Reply suggestions due by 1/27/2014 unless otherwise
                    directed by the court (Becker, Paul) (Entered: 01/10/2014)
01/21/2014   125    ORDER denying as moot 123 defendant's motion requesting an inventory
                    sheet as to Anthony C Deloney (1). Signed on 1/21/14 by District Judge
                    Fernando J. Gaitan, Jr. (Enss, Rhonda). Modified on 1/21/2014 to note order
                    and NEF mailed to defendant at address indicated in #123 (Enss, Rhonda).
                    (Entered: 01/21/2014)
06/14/2016   126    MOTION to vacate under 28 U.S.C. 2255 by Anthony C Deloney.
                    Suggestions in opposition/response due by 7/1/2016 unless otherwise directed
                    by the court. (Cardarella, Laine)
                    Civil case 4:16−cv−00593−FJG opened. (Entered: 06/14/2016)
05/05/2017   127    ORDER denying 126 motion to vacate (2255) as to Anthony C Deloney (1).
                    Signed on 05/05/2017 by District Judge Fernando J. Gaitan, Jr. (Powers, Jo)
                    Civil Case 4:16−cv−00593−FJG closed. (Entered: 05/05/2017)
04/09/2020   129    PROBATION JURISDICTION transferred to Northern District of California
                    as to Anthony C Deloney Transmitted Transfer of Jurisdiction form, with
                    certified copies of indictment, judgment and docket sheet. (Houston, Kiambu)
                    (Entered: 04/09/2020)




   Case 4:11-cr-00098-FJG Document 130-1 Filed 04/09/20 Page 17 of 25                              17
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                   )       No.
                                            )
                           Plaintiff,       )       18 U.S.C. §§ 922(g)(1) & 924(e)(1)
                                            )
                v.                          )       NLT:    Fifteen Years Imprisonment
                                            )       NMT:    Life Imprisonment
ANTHONY C. DELONEY,                         )       NMT:    $250,000 Fine
[DOB: 09/24/1956]                           )       NMT:    Five Years Supervised Release
                                            )
                            Defendant.      )       $100 Special Assessment

                                        INDICTMENT

       THE GRAND JURY CHARGES THAT:

       On, about and between March 1, 2011, and April 5, 2011, in the Western District of

Missouri, the defendant, ANTHONY C. DELONEY, having been convicted of crimes punishable

by imprisonment for terms exceeding one year, did knowingly possess, in and affecting commerce,

firearms, to wit, a Rossi, Model 68, .38 caliber revolver, Serial Number AA306778, a Ruger, Model

P97DC, .40 caliber pistol, Serial Number 66349273, a Winchester, Model 1200, 12 gauge shotgun,

Serial Number L1176741 and a Marlin, .22 caliber rifle, Serial Number 22411490, all of which had

been transported in interstate commerce.

       All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(e)(1).

                                             A TRUE BILL.


      4/20/11                                  /s/ Lawrence E. Johnson
                  DATE                       FOREPERSON OF THE GRAND JURY


 /s/ Paul S. Becker
Paul S. Becker
Assistant United States Attorney
Western District of Missouri
Chief, Violent Crimes Strike Force Unit

      Case
        Case
           4:11-cr-00098-FJG
              4:11-cr-00098-FJGDocument
                                 Document
                                        130-1
                                          11 Filed
                                              Filed 04/20/11
                                                    04/09/20 Page
                                                             Page 118ofof1 25                       18
JS 45 (1/96)
                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

                            CRIMINAL CASE COVER SHEET

Division of Filing                           Place of Offense      Matter to be Sealed
:      Western         9      St. Joseph     Jackson               9     Secret Indictment
9      Central         9      Southern       County                9     Juvenile
9      Southwestern

Defendant Information
Defendant Name               ANTHONY C. DELONEY
Alias Name
Birthdate                    09/24/1956

Related Case Information
Superseding Indictment/Information 9Yes       :No
                                    if yes, original case number

New Defendant                            9Yes :No
Prior Complaint Case Number, if any 11-00042SWH-01

U.S. Attorney Information
AUSA Paul S. Becker

Interpreter Needed
9      Yes         Language and/or dialect
9      No

Location Status
Arrest Date
:      Currently in Federal Custody
9      Currently in State Custody          Writ Required 9 Yes 9 No
9      Currently on bond

U.S.C. Citations
Total # of Counts     1

 Set   Index Key/Code/Offense Level        Description of Offense Charged    Count(s)
 1     18/922G.F/7830/4                    Unlawful Transport of Firearms    1
 2
 3



Date 4/20/11                   Signature of AUSA /s/ Paul S. Becker



       Case
        Case4:11-cr-00098-FJG
              4:11-cr-00098-FJGDocument
                                Document130-1
                                          11-1 Filed
                                               Filed04/09/20
                                                     04/20/11 Page
                                                              Page19
                                                                   1 of
                                                                     of125                   19
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                               Plaintiff,      )
                                               ) No. 11-00098-01-CR-W-FJG
                v.                             )     COUNT ONE:
                                               )     18 U.S.C. '' 922(j) & 924(a)(2)
ANTHONY C. DELONEY,                            )     [NMT: Ten Years Imprisonment, $250,000
[DOB: 09/24/1956]                              )     Fine,Three Years Supervised Release, Plus
                                               )     $100 Special Assessment]
                               Defendant.      )

                                      INFORMATION

         THE UNITED STATES ATTORNEY CHARGES THAT:

                                            COUNT ONE

         Between on or about March 1, 2011, and on or about April 5, 2011, in the Western

District of Missouri, the defendant, ANTHONY C. DELONEY, did knowingly possess stolen

firearms, to wit, a Rossi, Model 68, .38 caliber revolver, Serial Number AA306778, a Ruger,

Model P97DC, .40 caliber pistol, Serial Number 66349273, a Winchester, Model 1200, 12 gauge

shotgun, Serial Number L1176741, and a Marlin, .22 caliber rifle, Serial Number 22411490,

which had been transported in interstate commerce, knowing and having reasonable cause to

believe that at least one of the firearms was stolen.

         All in violation of Title 18, United States Code, Sections 922(j) and 924(a)(2).

                                                              David M. Ketchmark
                                                              Acting United States Attorney

                                                        By    /s/ D. Michael Green

                                                              D. Michael Green, #36738
                                                              Assistant United States Attorney
                                                              Violent Crimes Strike Force Unit

Dated:          August 2, 2012


         Case
           Case
              4:11-cr-00098-FJG
                4:11-cr-00098-FJGDocument
                                   Document
                                          130-1
                                            102 Filed
                                                Filed 04/09/20
                                                      08/02/12 Page
                                                               Page 20
                                                                    1 ofof125                    20
                               IN THE UNITED STATES DISTRICT COURT FOR THE
                                       WESTERN DISTRICT OF MISSOURI
                                             WESTERN DIVISION

UNITED STATES OF AMERICA

-vs-                                                                   Case No.: 4:11-cr-00098-FJG-1

ANTHONY C. DELONEY
                                                                       USM Number: 23045-045

                                                                       Laine Cardarella, AFPD
                                                                       818 Grand Boulevard, Suite 300
                                                                       Kansas City, MO 64106

                                               JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Count 1s on 08/02/12 of the Information. Accordingly, the court has adjudicated that the
defendant is guilty of the following offense(s):

                                                                                              Date Offense        Count
   Title & Section                                     Nature of Offense                       Concluded        Number(s)

18 U.S.C. 922(j) and                           Possession of Stolen Firearms                     04/05/11            1
924(a)(2)

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material
change in the defendant's economic circumstances.

                                                                               Date of Imposition of Sentence: 01/30/13



                                                                                               /s/ Fernando J. Gaitan, Jr.
                                                                                                  FERNANDO J. GAITAN, JR.
                                                                                               Chief U. S. District Court Judge

                                                                                                             February 1, 2013




AO 245B (Rev. 9/08-2/10) Judgment in a Criminal Case
                  Case
                    Case
                       4:11-cr-00098-FJG
                         4:11-cr-00098-FJGDocument
                                            Document
                                                   130-1
                                                     110 Filed
                                                         Filed 04/09/20
                                                               02/01/13 Page
                                                                        Page 21
                                                                             1 ofof525                                    21
(ANTHONY C. DELONEY)
(:11-cr-00098-FJG-1)                                                                                               Page 2 of 5


                                                       IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 100 Months.

         The defendant is remanded to the custody of the United States Marshal.



         The Court recommends to the Bureau of Prisons:

                  That defendant’s medical history be reviewed for placement at a facility which specializes in medical care.


                                                          RETURN

I have executed this judgment as follows:




Defendant delivered on ____________________ to _________________________________

at _____________________________________________, with a certified copy of this judgment.


                                                                       ______________________________________
                                                                                      UNITED STATES MARSHAL


                                                                         By:__________________________________
                                                                                             Deputy U.S. Marshal




AO 245B (Rev. 9/08-2/10) Judgment in a Criminal Case
                  Case
                    Case
                       4:11-cr-00098-FJG
                         4:11-cr-00098-FJGDocument
                                            Document
                                                   130-1
                                                     110 Filed
                                                         Filed 04/09/20
                                                               02/01/13 Page
                                                                        Page 22
                                                                             2 ofof525                                  22
(ANTHONY C. DELONEY)
(:11-cr-00098-FJG-1)                                                                                                         Page 3 of 5


                                                       SUPERVISED RELEASE

         Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years.

         The defendant shall report to the probation office in the district to which the defendant is released within 72 hours
of release from custody of the Bureau of Prisons.

         The defendant shall not commit another federal, state or local crime.

        The defendant shall not unlawfully possess a controlled substance.          The defendant shall refrain from any
unlawful use of a controlled substance. The defendant shall submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

         The defendant shall not possess a firearm, destructive device, or any other dangerous weapon.

         The defendant shall cooperate in the collection of DNA as directed by the probation officer.

       If this judgment imposes a fine or a restitution, it is a condition of supervision that the defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

        The defendant must comply with the standard conditions that have been adopted by this court as well as with any
additional conditions on the attached page.

                                      STANDARD CONDITIONS OF SUPERVISION

1. The defendant shall not leave the judicial district without the permission of the court or probation officer;

2. The defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3. The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4. The defendant shall support his or her dependents and meet other family responsibilities;

5. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
    other acceptable reasons;

6. The defendant shall notify the probation officer at least ten (10) days prior to any change in residence or employment;

7. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
    controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8. The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9. The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
    convicted of a felony, unless granted permission to do so by the probation officer;

10. The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
    of any contraband observed in plain view by the probation officer;

11. The defendant shall notify the probation officer within seventy‐two (72) hours of being arrested or questioned by a law
    enforcement officer;

12. The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
    the permission of the court;
AO 245B (Rev. 9/08-2/10) Judgment in a Criminal Case
                  Case
                    Case
                       4:11-cr-00098-FJG
                         4:11-cr-00098-FJGDocument
                                            Document
                                                   130-1
                                                     110 Filed
                                                         Filed 04/09/20
                                                               02/01/13 Page
                                                                        Page 23
                                                                             3 ofof525                                            23
(ANTHONY C. DELONEY)
(:11-cr-00098-FJG-1)                                                                                                       Page 4 of 5



13. As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's
    criminal record or personal history or characteristics, and shall permit the probation officer to make such notifications and to
    confirm the defendant's compliance with such notification requirement.

                                     ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

         The defendant shall also comply with the following additional conditions of supervised release:

1. The defendant shall successfully participate in a substance abuse testing program, which may include urinalysis, sweat patch, or
    Breathalyzer testing, as approved by the Probation Office, and pay any associated costs as directed by the Probation Office.

2. The defendant shall not consume or possess alcoholic beverages or beer, including 3.2 percent beer, at any time.

3. The defendant shall satisfy all warrants and/or pending charges within the first 90 days of supervised release.

4. The defendant shall submit his person, and any property, house, residence, office, vehicle, papers, computer, other electronic
    communication or data storage devices or media and effects to a search, conducted by a U.S. Probation Officer at a reasonable
    time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
    release; failure to submit to a search may be grounds for revocation; the defendant shall warn any other residents that the
    premises may be subject to searches pursuant to this condition.

5. The defendant shall comply with the Western District of Missouri Offender Employment Guideline which may include
    participation in training, counseling, and/or daily job searching as directed by the probation officer. If not in compliance with
    the condition of supervision requiring full‐time employment at a lawful occupation, the defendant may be required to perform
    up to 20 hours of community service per week until employed, as approved or directed by the probation officer.

6. The defendant shall successfully participate in any mental health evaluation and, if deemed appropriate, successfully participate
    in a mental health counseling program, as approved by the Probation Office, and pay any associated costs, as directed by the
    Probation Office.


                                                   ACKNOWLEDGMENT OF CONDITIONS

I have read or have read the conditions of supervision set forth in this judgment and I fully understand them. I
have been provided a copy of them.

I understand that upon finding of a violation of probation or supervised release, the Court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



_______________________________________                       ____________________
Defendant                                                     Date

________________________________________                       ____________________
United States Probation Officer                                Date



AO 245B (Rev. 9/08-2/10) Judgment in a Criminal Case
                  Case
                    Case
                       4:11-cr-00098-FJG
                         4:11-cr-00098-FJGDocument
                                            Document
                                                   130-1
                                                     110 Filed
                                                         Filed 04/09/20
                                                               02/01/13 Page
                                                                        Page 24
                                                                             4 ofof525                                             24
(ANTHONY C. DELONEY)
(:11-cr-00098-FJG-1)                                                                                                                                Page 5 of 5


                                                       CRIMINAL MONETARY PENALTIES

       The defendant must pay the total criminal monetary penalties under the schedule of payments set forth in the Schedule of
Payments.

            Total Assessment                                             Total Fine                                       Total Restitution


                   $100.00                                                  None                                                    N/A



         The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule
of Payments may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Note: Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed on or
after September 13, 1994 but before April 23, 1996.

* See separate Restitution Judgment for further details



                                                             SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

          Lump sum payment of $100.00 due immediately.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties
is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court. The Defendant shall receive credit for all payments
previously made toward any criminal monetary penalties imposed.




AO 245B (Rev. 9/08-2/10) Judgment in a Criminal Case
                    Case
                      Case
                         4:11-cr-00098-FJG
                           4:11-cr-00098-FJGDocument
                                              Document
                                                     130-1
                                                       110 Filed
                                                           Filed 04/09/20
                                                                 02/01/13 Page
                                                                          Page 25
                                                                               5 ofof525                                                                   25
